ACCEPTED
                                                                                                       03-15-00439-CR
                                                                                                               8152203
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 12/9/2015 10:05:26 AM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                               CAUSE NO. 03-15-00439-CR

JOHN GABRIEL ESQUIVEL                          §              IN THE THIRD COURT
     Appellant,                                §                                FILED IN
                                                                         3rd COURT OF APPEALS
                                               §                              AUSTIN, TEXAS
                                               §                         12/9/2015 10:05:26 AM
v.                                             §              OF APPEALS
                                                                             JEFFREY D. KYLE
                                               §                                  Clerk
THE STATE OF TEXAS                             §
     Appellee,                                 §              STATE OF TEXAS


     SECOND MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF


        TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES JOHN ESQUIVEL, Appellant, by and through their attorney, Amber

Vazquez Bode, and file this Second Motion for Extension of Time to File Appellant's Brief.

In support thereof Appellant offers as follows:

        1.      According to the Texas Rules of Appellate Procedure Rule 38.6 Time to File

             Briefs:

        "(a) Appellant's Filing Date.        Except in a habeas corpus or bail appeal, which is

governed by Rule 31, an appellant must file a brief within 30 days-20 days in an accelerated

appeal-after the later of:

                                      ( 1)     The date the clerk's record was filed; or

                                      (2)      The date the reporter's record was filed."

        2.       The Reporter's Record was filed on October 8, 2015.

        3.      The appellant's brief is due on December 9, 2015.

        4.      The Appellant cites the following facts and reasons to the Court as Justification

             for this Second Motion for Extension:
                a) Counsel just got out of a felony trial on December 3, 2015 in the 368th District

            Court in Williamson County Texas, Cause No. 14-1915-K368. Furthermore counsel

            is needing an extension to gather research and was unable to gather all research due to   '
            the felony trial last week.



       5.       Appellant hereby requests an extension of 30 days due to the stated reasons.




       6.       Appellant respectfully requests a brief extension of 30 days in order to receive

            proper research for the case.


       The Appellant respectfully requests that this court GRANT the Second Motion for

Extension of Time to File Appellant's Brief.


                                                  R




                                                  A        azquez Bode
                                                  State Bar No. 24039225
                                                  The Vazquez Law Firm
                                                  1004 West Ave.
                                                  Austin, Texas 78701
                                                  (512) 220-8507 (telephone)
                                                  (512) 480-0760 (facsimile)

                                                  COUNSEL FOR APPELLANT
                             CERTIFICATE OF SERVICE

       I, AMBER VAZQUEZ BODE, Attorney for Appellant, do hereby certify that a true and

correct copy of the above and foregoing Second Motion for Extension of Time to File

Appellant's Brief has been served electronically on




Third Court of Appeals
Price Daniel Sr. Bldg.
209 West 14th Street, Room 101
Austin, Texas 78701

Ms. Angela Chambers
299th District Court
Official Court Reporter

299th Judicial District Court
Blackwell-Thurman Justice Center
509 West 11th Street- 8th Floor
Austin, Texas 78701

Travis County District Attorney
Appellate Division
509 West 11th Street
Austin, Texas 78701

Travis Count~ District Clerk
509 West 11 t Street, Room 1.400
Austin, Texas 78701

The Honorable Karen Sage
299th District Court
Blackwell-Thurman Justice Center
509 West 11th Street- 8th Floor
Austin, Texas 78701